Citation Nr: 0009805	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  98-16 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for fecal incontinence.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran has verified military service from March 1956 to 
January 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California, which denied, inter alia, service 
connection for a colonic polyp and a compensable evaluation 
for the service connected bilateral hearing loss.  The 
veteran filed a timely notice of disagreement in March 1995.  
The RO issued a statement of the case in April 1995.  In May 
1995, the veteran requested and received an extension of time 
to file on or before October 13, 1995.  The veteran perfected 
his appeal on October 11, 1995.  Therefore, the issues are 
properly before the Board.  

At the personal hearing held in February 2000 at the San 
Diego RO before a member of the Board, the veteran withdrew 
the claim of entitlement to a compensable evaluation for 
bilateral hearing loss.  See Transcript, hereinafter T., at 
2; see also 38 C.F.R. § 20.204 (1999).  Therefore, the appeal 
is limited to the issue as re-characterized on the title page 
of this decision based on a review of the record and the 
veteran's testimony.  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


FINDING OF FACT

Fecal incontinence was demonstrated during the veteran's 
active duty service.  



CONCLUSION OF LAW

Fecal incontinence was incurred during active duty service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that service connection is in 
effect for external hemorrhoids.  

Service connection may be granted if the evidence 
demonstrates that the current disability resulted from an 
injury or disease incurred in or aggravated coincident with 
service in the Armed Forces.  See 38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303(a).  A claim that is well-
grounded is plausible, meritorious on its own, or capable of 
substantiation.  See Murphy v. Derwinski; 1 Vet. App. 78, 81 
(1990); Jones v. West, 12 Vet. App. 460 (1999).  

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see 
also Epps v. Gober 126 F.3d 1464, 1468 (Fed. Cir. 1997).  The 
second and third Caluza elements can be satisfied under 38 
C.F.R. 3.303(b) by (a) evidence that the condition was 
"noted" during service or during an applicable presumptive 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  For the 
purpose of determining whether a claim is well-grounded, the 
credibility of the evidence in support of the claim must be 
presumed.  See Robinette v Brown, 8 Vet. App. 69, 75 (1995).  

In essence, the veteran asserts that he has had fecal 
incontinence since 1979 or 1980 and it has become 
progressively worse.  

Service medical records for the period of May 1967 to January 
1983 reflect that the rectal examinations in July 1971 and 
August 1972 were within normal.  The veteran reported having 
had constipation and diarrhea in August 1976.  The stool 
guaiac was negative.  Multiple entries dated in January 1979 
reflect complaints of possible hemorrhoid, no bleeding, and 
pruritus 2 times a day.  Thrombosed external hemorrhoids 
right anus.  The veteran complained of a bleeding hemorrhoid.

In January 1981, the veteran complained of a 3-4 month 
history of intermittent irregular staining of his under pants 
with watery, light brown liquid not related to bowel 
movement, time of day, or activity.  He denied stool or diet 
changes.  He denied weight change, diet change, or blood.  
The examination of the external rectum was normal.  Rectal 
tone was normal.  The assessment was rectal incontinence of 
liquid compatible with colonic polyp secretory.  The plan was 
proctosigmoidoscopy and barium enema.

The report of a barium enema dated in March 1981 reflects 
that barium filled the colon completely and painlessly as far 
as the caecum with normal reflux into terminal ileum.  There 
was no evidence of inflammatory change in the descending 
colon or of Crohn's disease involving the terminal ileum.  In 
view of the veteran's symptoms and negative barium, the 
radiologist advised sigmoidoscopy.

The May 1981 report of the sigmoidoscopic examination was 
negative to about 20 centimeters.  No tumors, polyps, or 
villous adenomas were noted.  There was a history of some 
pinworms in the family in 1979.  The examiner noted that it 
maybe a good idea to check stools for ova and parasites.  A 
December 1981 entry reflects schedule barium enema.  A 
December 1981 radiographic report reflects barium enema for 
fecal incontinence.  The report of the barium enema 
(pneumocolon) reflects there was no sign of a constant 
filling defect, constricting lesion, ulceration, or 
diverticulum.  The impression was normal barium enema.

In July 1982, the veteran reported rectal leakage in 1981.  A 
December 1982 entry reflects a 2-year history of intermittent 
rectal incontinence - liquid stool.  Work-up in the past with 
proctosigmoid and barium enema in 1981 was normal.  The 
[rectal incontinence] continues to be a problem.  The January 
1983 proctosigmoidoscopy report reflects normal pilonidal 
area and perianal area on inspection.  The digital 
examination reflects good sphincter tone and no masses of the 
prostate.  The proctosigmoidoscopy examined to 22 centimeters 
from the anal verge.  The anal canal was normal; the mucosa 
was normal in color and granularity.  The lumen was normal - 
without stenosis, extraluminal, impingement, or fixation.  
The stool guaiac was negative.  The impression was normal 
proctosigmoidoscopy to 25 centimeters.  Recommendations 
included follow-up as needed and no specific recommendations 
except Metamucil.  

In pertinent part, private medical records from the Bristol 
Park Medical Group, Inc., dated for the period of 1990 to 
1994 reflect that no masses, external hemorrhoids, or occult 
blood were noted on anorectal examination on periodic health 
screenings in August 1990, August 1991, and February 1993.  
Hemocult testing was positive for occult blood in February 
1993.  The assessments reflect healthy male.  In September 
1991, the stool samples for occult blood were negative.  In 
March 1993, occult blood was noted in 2 out of 3 stool 
samples.  The veteran was scheduled for a flex sigmoidoscopy.  
An April 1993 entry reflects that the veteran presented for a 
flexible sigmoidoscopy because of heme positive stools x 3.  
The rectal examination revealed one small internal 
hemorrhoid.  The flexible sigmoidoscope was inserted to 60 
centimeters and stopped at that time.  Findings consisted of 
multiple diverticula noted at 60 centimeters.  However, no 
polyps were noted.  The bowel mucosa was normal.  The note 
reflects that because no underlying pathology other than 
diverticula was found, the veteran was scheduled for an air 
contrast barium enema.  The May 1993 x-ray study of the colon 
reflects minimal diverticulosis in the left colon, otherwise, 
a negative examination.  

In relevant part, the June 1994 VA skin, other than scars, 
examination reflects that the veteran has a history of 
lesions on the bilateral anus that were treated with liquid 
nitrogen.  The June 1994 VA general medical examination is 
silent as regards the fecal incontinence.  

The fee basis examination conducted by Paul W. Sutherland, 
Inc., in August 1998 reflects fecal incontinence as the 
veteran's chief complaint.  The veteran reported that the 
fecal incontinence started in 1978 and was gradually getting 
worse.  He has worn a lining pad in his shorts for the past 
two months.  He averages one formed stool a day.  There is 
leakage of a small amount of stool one half-hour or longer 
after a bowel movement.  The veteran reported receiving 
either a colonoscopy or flexible sigmoidoscopy last year.  He 
has had several barium enemas in 1980, 1982, and in the late 
1980's.  There is a history of hemorrhoids with occasional 
itching and slight bleeding.  The veteran reported a good 
appetite and digestion.  The rectal examination revealed no 
masses.  There was brown stool that was guaiac negative.  The 
prostate gland was mildly enlarged, firm, and smooth.  The 
anal sphincter tone was fair.  The reason for incontinence is 
not obvious at least with a rectal examination.  The 
examination report reflects that the physician did not obtain 
a history of colon polyps and the veteran did not recall 
having any colon polyps removed.  The physician did not have 
the reports of the barium enema performed in 1980.  The 
veteran reported that his symptom was intermittent leakage 
from the rectum.  He stated that the leakage started in 1978 
and the [leakage] was fairly clear at first but was later 
noted to consist of liquid stool or small amounts of stool.  
He has recently started wearing a liner pad in his shorts of 
two months duration.  The physician reported that he could 
not comment further about his evaluation in 1980 without 
copies of the records except that he recalls the incontinence 
started in 1978.  The slight intermittent bleeding is 
apparently a minor problem.  The physician suggested the 
veteran increase his fiber intake and reduce his coffee 
intake since coffee may cause an exaggerated gastrocolic 
reflex which might contribute to intermittent minor fecal 
incontinence.  The physician reported that the veteran's 
current complaints were related to what he had in 1980 
providing he reported intermittent fecal incontinence in 
1980.  The diagnoses reflect, inter alia, intermittent minor 
fecal incontinence and diverticulosis.  

Testimony from the personal hearing held in February 2000 
reflects that he had no problems with colonic polyps, claimed 
as fecal incontinence, prior to service.  He was first 
evaluated for this disability in 1980 or 1981.  He was given 
no diagnosis.  He received clinical follow-up in 1982.  He 
was not given a diagnosis and no medications were prescribed.  
He believes that the first time he sought medical treatment 
after service was 2-3 years ago.  He was not given a 
diagnosis or medications at that time.  He had several lower 
gastrointestinal series in service and a lower 
gastrointestinal after service at his HMO.  He wears a [liner 
pad] to collect the [rectal] secretions.  

From the foregoing competent evidence, it is apparent that 
the veteran suffered from rectal/ fecal incontinence from at 
least since 1980, that he was diagnosed with fecal 
incontinence in service, that the veteran has undergone 
multiple gastrointestinal series to evaluate his complaints, 
and that the fecal incontinence continues to the current 
time.  Notwithstanding the lack of treatment records for the 
period of time immediately following service, the veteran has 
presented a consistent history, without any intercurrent 
pathology subsequent to the prior treatment therefor.  The 
August 1998 VA authorized examination establishes a diagnosis 
of fecal incontinence.  Accordingly, in light of the 
evaluations in service, the continuity of symptoms post-
service, the in-service and post-service diagnosis of rectal/ 
fecal incontinence, the Board concludes that service 
connection for fecal incontinence is warranted.  See Savage 
v. Gober, 10 Vet. App. 488 (1997).  


ORDER

Service connection for fecal incontinence is granted.  



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

 

